UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35382 GSE Holding, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0619069 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19103 Gundle Road, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 443-8564 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of May 3, 2013 20,166,266 shares of the registrant’s common stock were outstanding. GSE Holding, Inc. FORM 10-Q For the Quarter Ended March 31, 2013 TABLE OF CONTENTS Page PART I Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2013 and 2012 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 Notes to Condensed Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 SIGNATURES 27 1 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “may,” “will,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. The statements we make regarding the following subjects are forward-looking by their nature. These statements include, but are not limited to, statements about our beliefs concerning our capital expenditure requirements and liquidity needs; our beliefs regarding the impact of future regulations; our ability to secure project bids; our expectations regarding future demand for our products; our expectation that sales and total gross profits derived from outside North America will increase; our ability to manufacture our higher-margin proprietary products globally; and our belief in the sufficiency of our cash flows to meet our liquidity needs. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements. The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors, that could affect our actual results. Important factors that could cause actual results to differ materially from our expectations, or cautionary statements, include, but are not limited to, (i) general economic conditions and cyclicality in the markets we serve; (ii) our ability to secure project bids; (iii) increases in prices or disruptions in supply of the raw materials we use; (iv) our ability to develop new applications and markets for our products; (v) unexpected equipment failures or significant damage to our manufacturing facilities; (vi) competition; (vii) our ability to anticipate and effectively manage risks associated with our international operations; (viii) currency exchange rate fluctuations; (ix) our ability to retain key executives and other personnel; (x) extensive and evolving environmental and health and safety regulations; and (xi) other factors described in more detail under “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the Securities Exchange Commission (the “SEC”) on March 28, 2013. All written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements as well as other cautionary statements that are made from time to time in our other filings with the SEC and public communications. You should evaluate all forward-looking statements made in this Quarterly Report on Form 10-Q in the context of these risks and uncertainties. We cannot assure you that we will realize the results or developments we expect or anticipate or, even if substantially realized, that they will result in the consequences or affect us or our operations in the way we expect. The forward-looking statements included in this Quarterly Report on Form 10-Q are made only as of the date hereof. We undertake no obligation to update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. 2 ITEM 1.FINANCIAL STATEMENTS 3 GSE Holding, Inc. Condensed Consolidated Balance Sheets (In thousands, except share amounts) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $1,047 and $869, respectively Other Inventory, net Deferred income taxes Prepaid expenses and other Income taxes receivable Total current assets Property, plant and equipment, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Short-term debt Current portion of long-term debt Total current liabilities Other liabilities Deferred income taxes Long-term debt, net of current portion Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity: Common stock, $.01 par value, 150,000,000shares authorized, 20,157,566 and 19,846,684shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 GSE Holding, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (In thousands, except per share amounts) (Unaudited) Three Months Ended March31, Net sales $ $ Cost of products Gross profit Selling, general and administrative expenses Non-recurring initial public offering related costs — Amortization of intangibles Operating loss ) ) Other expenses (income): Interest expense, net of interest income Other (income) expense, net ) Loss from continuing operations before income taxes ) ) Income tax (benefit) provision ) Loss from continuing operations ) ) Loss from discontinued operations, net of income taxes — ) Net loss $ ) $ ) Other comprehensive income: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) Basic and diluted net income (loss) per common share: Continuing operations $ ) $ ) Discontinued operations — ) $ ) $ ) Basic and diluted weighted-average common shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 GSE Holding, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March31, Cash flows from operating activities: Net loss $ ) $ ) Loss from discontinued operations — Adjustments to reconcile net loss to cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities, net of effect of acquisitions: Decrease (increase) in accounts receivable ) Increase in inventory ) ) Increase in accounts payable All other items, net ) ) Net cash provided by (used in) operating activities– continuing operations ) Net cash used in operating activities– discontinued operations — ) Net cash provided by (used in) operating activities 7,188 ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Acquisition of business, net of cash acquired ) — Net cash used in investing activities – continuing operations ) ) Cash flows from financing activities: Proceeds from lines of credit Repayments of lines of credit ) ) Repayments of long-term debt ) ) Proceeds from the exercise of stock options — Payments for debt issuance costs ) — Net proceeds from initial public offering — 65,927 Net cash provided by financing activities 16,835 31,328 Effect of exchange rate changes on cash– continuing operations ) Effect of exchange rate changes on cash– discontinued operations — 30 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 18,068 9,076 Cash and cash equivalents at end of period $
